Exhibit23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Pzena Investment Management, Inc.: We consent to the use of our reports dated March14, 2012, with respect to the consolidated statement of financial condition of Pzena Investment Management, Inc. as of December31, 2011, and the related consolidated statements of operations, changes in equity, and cash flows for the year then ended, and the effectiveness of internal control over financial reporting as of December31, 2011, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus and registration statement on Form S-3 of Pzena Investment Management, Inc. /s/ KPMG LLP New York, New York February 28, 2013
